UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Adam W. Smith U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6115 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:May 31, 2015 Item 1. Reports to Stockholders. Rockefeller Equity Allocation Fund Rockefeller Core Taxable Bond Fund Rockefeller Intermediate Tax Exempt National Bond Fund Rockefeller Intermediate Tax Exempt New York Bond Fund Semi-Annual Report May 31, 2015 Investment Adviser Rockefeller & Co., Inc. 10 Rockefeller Plaza, Third Floor New York, New York10020 Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLES 7 INVESTMENT HIGHLIGHTS 9 SCHEDULES OF INVESTMENTS 17 STATEMENTS OF ASSETS AND LIABILITIES 38 STATEMENTS OF OPERATIONS 40 STATEMENTS OF CHANGES IN NET ASSETS 42 FINANCIAL HIGHLIGHTS 46 NOTES TO FINANCIAL STATEMENTS 50 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AGREEMENT 61 NOTICE OF PRIVACY POLICY & PRACTICES 65 ADDITIONAL INFORMATION 66 Rockefeller Funds Dear Shareholder: Global economies, with the U.S. in the lead, appear poised for further advancement in the second half of 2015.With the help of robust monetary stimulus in Europe, the U.S. economy has rebounded from Q1 2015 distortions and appears to be solidifying its underlying strength and expansion leadership for global economies.Challenges are still found beyond and within the U.S. due to significantly lower oil prices, geopolitical conflict, and unbalanced economies such as China, but U.S. expansion remains an important underlying foundation for even the most challenged economies around the world. Markets during the second half of the fiscal year 2015 will likely focus on the tightening of U.S. monetary policy via higher short-term interest rates and the potential ramifications this change will have on credit costs in the U.S. and around the globe.Investment returns could be muted during this period of transition due to the uncertainty that generally accompanies change.Indeed, we believe this has been the story of markets, despite volatility, so far this year. Global Economy The U.S. was expected to accelerate above 3% growth in 2015, but was derailed by another winter of much colder than anticipated weather and port strikes which interrupted trade.U.S. gross domestic product (GDP) for the first quarter of 2015 decreased at an annual rate of 0.2% as a result. The oil and gas sector had weak returns in the first quarter 2015 due to lower oil prices which not only contracted the sector in terms of growth but also employment.The broader positive boost to consumer spending is expected to occur in the second half of the year as consumers internalize the change and may grow more confident in the sustainability of the savings boost.This delayed boost is expected to provide a net positive for growth, employment, and inflation as the lag expires. The second quarter has seen a rebound in many indicators, especially housing and motor vehicle sales. The U.S. unemployment rate stood at 5.5% in May with initial jobless claims nearing all-time lows.As a result, wage inflation has accelerated, with the employment cost index showing gains of 2.6% year-over-year.An expected growth rate of 3% annualized in Q2 2015 looks to be on target as signals from the employment market indicate that no fundamental shifts toward weakening occurred in the fiscal first quarter. Outside of the U.S., economic growth has been mixed, with noticeable improvements in many parts of Europe, issues with Greece notwithstanding.Europe has seen interest rates drop to unusually low levels due to the European Central Bank’s Quantitative Easing program.The Japanese economy continued to improve, also aided by its central bank’s policies. Emerging market economies are more mixed, with Brazil and Russia contracting as they have felt the sting from lower oil and metals prices.China’s growth continued to be slow, but is growing at roughly 7%, only surpassed by India. With recent improvements in Europe and Japan, and an expected pickup in the U.S., we believe global economies are set to grow at an approximate 3% real rate in 2015-2016 despite various pockets of weakness in the emerging markets. Federal Reserve (the “Fed”) Policy and the Bond Market So far this year, the Fed policy has remained anchored with interest rates close to zero due to offsetting deflation pressures from lower oil and healthcare costs, and goods imports.These forces are expected to expire as the year progresses and may give the 3 Federal Open Market Committee reason to begin lifting the emergency level of interest rates toward normalization.The pace of tightening of short-term interest rates is expected to be moderated by tightening via higher long-term interest rates, credit spreads, lower equity price multiples, and higher value of the U.S. dollar.If any of these should fail to tighten financial conditions in the U.S. as the U.S. labor market moves beyond a level consistent with price stability, we would expect a more aggressive Fed response than currently anticipated. Rockefeller Core Taxable Bond Fund: For the semi-annual period beginning December 1, 2014 through May 31, 2015, the Institutional Class shares of the Rockefeller Core Taxable Bond Fund had a return of +0.67% (net), but lagged the Barclays Aggregate Bond Index benchmark, which returned +1.09%.Detracting from relative performance was the Fund’s defensive positioning towards a rise in interest rates and an underweight to mortgage securities as compared to the benchmark. Excess yield available in corporate and taxable municipal bonds, a barbelled positioning toward both short and long-term maturities, as well as the larger price appreciation in corporate and taxable municipal bonds, were positive contributors to relative returns. Rockefeller Intermediate Tax Exempt National Bond Fund: For the semi-annual period beginning December 1, 2014 through May 31, 2015, the Institutional Class shares of the Rockefeller Intermediate Tax Exempt National Bond Fund had a return of -0.09% (net), while the Barclays 5-Year Municipal Index returned -0.01%.While relatively in line with the benchmark’s performance, the Fund’s defensive positioning towards rising interest rates and the higher overall quality of the issuers held in the Fund attributed to a lower performance during a period when lower quality, higher yielding bonds performed well.Favorable positioning of the Fund toward a “flattening” of the yield curve, or a decrease in the extra yield available between short and long maturities, boosted relative returns. Rockefeller Intermediate Tax Exempt New York Bond Fund: For the semi-annual period beginning December 1, 2014 through May 31, 2015, the Institutional Class shares of the Rockefeller Intermediate Tax Exempt New York Bond had a return of +0.17% (net), while the Barclays 5-Year Municipal Index returned -0.01%.While relatively in line with the benchmark’s performance, the Fund’s defensive positioning towards rising interest rates and the higher overall quality of the issuers held in the Fund attributed to a lower performance during a period when lower quality, higher yielding bonds performed well.Favorable positioning of the Fund toward a “flattening” of the yield curve, or a decrease in the extra yield available between short and long maturities, boosted relative returns. Rockefeller Equity Allocation Fund: For the period beginning at inception of the Rockefeller Equity Allocation Fund on February 4, 2015 through May 31, 2015, the Institutional Class shares of the Fund returned +4.78% (net) while the MSCI All Country World Index (Net Dividends) returned +4.48%. The Fund is invested in a blend of value and growth securities on a global basis and benefitted from security selection as well as the overweight exposure in Asia. The Fund is underweight Latin America and overweight Asia exposure as compared to the MSCI All Country World Index (Net Dividends), reflecting our belief that lower commodity prices will benefit Asian economies and companies and will pressure the currencies in South America.We also tend to prefer banks for their low valuations and industrials for their growth prospects.Conversely, the portfolio is underweight staples due to their high valuations and underweight materials because of weak earnings growth prospects. 4 Looking Forward Global growth continues to be mixed, but generally stable.U.S. growth generally disappointed expectations in the first quarter of 2015 as consumer spending failed to materialize despite a low interest rate environment, wage and job growth and low energy prices.We have recently seen some improvements in data and expect GDP growth to average near 3.0% for the second half of 2015.European growth has outpaced modest expectations and is generally trending higher than was forecasted a few months ago across most of the continent.A weaker euro has helped the export economy and the onset of quantitative easing policies by the European Central Bank has supported ultra-low interest rates.China continues to show signs of straining to reach its 7% growth targets with lackluster retail sales, and power demand belying the official data.We also believe much of Latin America will struggle for growth as weaker commodity prices impact that region disproportionately since it is a big exporter of copper, iron ore and crude oil. We believe that oil prices will stay low for an extended period of time, potentially benefitting travel and other consumer-related opportunities.While we believe lower oil prices are a net positive for the U.S. economy, the collapse in crude prices had a detrimental effect on the 8-10% of the S&P 500 Index that is comprised of energy stocks.In addition, the strong dollar may continue to have a negative impact on the profitability of U.S.-based exporters and most multi-national companies.Therefore, we expect that many U.S. corporations will struggle to grow earnings this year.In contrast, we think there will be an increasing number of potential opportunities in Asia and Europe, where low expectations and weakened currencies should help those markets. With our expectation of a rebound in U.S. GDP growth to above-trend in the second quarter, and employment gains in the U.S. leading to wage and core inflation improvement, the Fed’s policy may begin a rate normalization period anticipated to start during the third quarter of 2015.However, we believe this is priced into equity markets and do not believe such an event will be disruptive. Sincerely, David P. Harris, CFA Mark Iannarelli, CFA Chief Investment Officer Director of Fixed Income Rockefeller & Co., Inc. Rockefeller & Co., Inc. Opinions expressed are those of Rockefeller & Co., Inc. and are subject to change, are not guaranteed and should not be considered investment advice. Must be preceded or accompanied by a current prospectus. Past performance is no guarantee of future results. Mutual fund investing involves risk. Principal loss is possible. The Funds are susceptible to adverse economic, political, tax, or regulatory changes which may magnify other risks. Income from tax-exempt funds may become subject to state and local taxes and a portion of income may be subject to the federal alternative minimum tax for certain investors. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investment by the Funds in lower-rated and non-rated securities presents a greater risk of loss to principal and interest than higher-rated securities. Investing in the municipal securities market is volatile and can be significantly 5 affected by adverse tax, legislative or political changes and the financial condition of the issuers of municipal securities. Investments in asset-backed and mortgage-backed securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic development. The Funds may invest in restricted securities or “private placement” transactions. Private placement securities are not registered under the Securities Act of 1933, as amended, and are subject to restrictions on resale. As such they are often both difficult to sell and to value. The Funds may invest in exchange traded funds (“ETFs”) which are subject to additional risks, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares.The Rockefeller Intermediate Tax Exempt New York Bond Fund is non-diversified, meaning it concentrates its assets in fewer individual holdings than a diversified fund, specifically in the State of New York issues.The Rockefeller Equity Allocation Fund is subject to small- and medium-capitalization company risks, which tend to have limited liquidity and greater price volatility than large-capitalization companies. The Rockefeller Equity Allocation Fund also invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. These risks are greater in emerging markets. Investing in commodities may subject the Fund to greater risks and volatility as commodity prices may be influenced by a variety of factors including unfavorable weather, environmental factors, and changes in government regulations. Master limited partnerships (“MLPs”) in which the Rockefeller Equity Allocation Fund may invest are subject to certain risks inherent in the structure of MLPs, including complex tax structure risks, the limited ability for election or removal of management, limited voting rights, potential dependence on parent companies or sponsors for revenues to satisfy obligations, and potential conflicts of interest between partners, members and affiliates. The Barclays Aggregate Bond Index is an unmanaged index which is widely regarded as a standard for measuring U.S. investment grade bond market performance. The Barclays 5-Year Municipal Bond Index is an index of long-term, fixed-rate, investment-grade, tax-exempt bonds representative of the municipal bond market. The index is the 5-year (4-6) component of the Barclays Municipal Bond Index. The Barclays Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade tax-exempt bond market. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the U.S. equity market in general. The MSCI All Country World (Net Dividends) (“MSCI ACWI”) is a free float-adjusted market capitalization weighted index that measures the equity performance of global developed and emerging markets. The MSCI ACWI total return indices reinvest dividends after the deduction of withholding taxes, using (for international indices) a tax rate applicable to non-resident institutional investors who do not benefit from double taxation treaties. One cannot invest directly in an index. The Rockefeller Funds are distributed by Quasar Distributors, LLC. 6 Rockefeller Funds Expense Examples (Unaudited) As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, and (2) ongoing costs, including management fees, distribution and service (12b-1) fees and other Fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds, and to compare these costs with the ongoing costs of investing in other mutual funds.The Examples are based on an investment of $1,000 invested at the beginning of the period and held for the entire period (12/1/14 – 5/31/15) for the Rockefeller Core Taxable Bond Fund, the Rockefeller Intermediate Tax Exempt National Bond Fund, and the Rockefeller Intermediate Tax Exempt New York Bond Fund and (2/4/15 – 5/31/15) for the Rockefeller Equity Allocation Fund. Actual Expenses The first lines of the following tables provide information about actual account values and actual expenses. Although the Funds charge no sales load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent.Individual Retirement Accounts will be charged a $15.00 annual maintenance fee. To the extent the Funds invest in shares of exchange-traded funds or other investment companies as part of their investment strategies, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Example. The Example includes, but is not limited to, management fees, fund administration fees and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second lines of the following tables provide information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 7 Rockefeller Funds Expense Examples (Continued) (Unaudited) Rockefeller Equity Allocation Fund Beginning Ending Expenses Paid Account Value Account Value During Period 2/4/2015^ 5/31/15 2/4/15^ – 5/31/15* Actual Hypothetical (5% return before expenses) ^ Inception date of Fund. * Expenses are equal to the Fund’s annualized expense ratio of 1.25%, multiplied by the average account value over the period, multiplied by 116/365 (to reflect the period since inception). Rockefeller Core Taxable Bond Fund Beginning Ending Expenses Paid Account Value Account Value During Period 12/1/14 5/31/15 12/1/14 – 5/31/15* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 0.85%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). Rockefeller Intermediate Tax Exempt National Bond Fund Beginning Ending Expenses Paid Account Value Account Value During Period 12/1/14 5/31/15 12/1/14 – 5/31/15* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 0.85%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). Rockefeller Intermediate Tax Exempt New York Bond Fund Beginning Ending Expenses Paid Account Value Account Value During Period 12/1/14 5/31/15 12/1/14 – 5/31/15* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 0.85%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 8 Rockefeller Equity Allocation Fund Investment Highlights (Unaudited) The Fund seeks to achieve its investment objective of long-term total return from capital appreciation and income by investing its assets globally in a range of equity asset classes and, to a lesser extent, in fixed income securities, real estate and commodity linked equities (such as real estate investment trusts and master limited partnerships), and currencies. The Rockefeller & Co., Inc. (the “Adviser”) will allocate the Fund’s assets across asset classes taking into consideration both the Adviser’s longer-term strategic outlook as well as tactical views as to potential near-term opportunities. The Adviser considers a number of factors when making allocation decisions, including relative attractiveness among equity market capitalizations and geographic regions, inflation risks and factors that influence commodity prices. Allocation of Portfolio Holdings as of May 31, 2015 (% of Investments) Total Returns as of May 31, 2015 Rockefeller Equity Allocation MSCI Fund ACWI Since Inception (2/4/15) 4.78% 4.48% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month-end may be obtained by calling 855-369-6209. Continued 9 Rockefeller Equity Allocation Fund Investment Highlights (Continued) (Unaudited) Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made based solely on historical returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following chart illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The graph does not reflect any future performance. The MSCI ACWI captures large and mid cap representation across 23 developed markets and 23 emerging markets countries.With 2,464 constituents, the index covers approximately 85% of the global investable equity opportunity set.An index is unmanaged and cannot be invested in directly. Growth of $1,000,000 Investment * Inception Date 10 Rockefeller Core Taxable Bond Fund Investment Highlights (Unaudited) The Fund seeks to achieve its investment objective by investing under normal market conditions at least 80% of its net assets (plus any borrowings for investment purposes) in taxable fixed-income securities.“Fixed-income securities” include corporate, government and municipal bonds, asset-backed and mortgage-backed securities, and other fixed-income instruments.The Fund invests primarily in investment grade fixed-income securities.Investment grade securities are fixed-income securities rated in the top four ratings categories by independent rating organizations such as Standard & Poor’s Ratings Group (“S&P”) and Moody’s Investors Service, Inc. (“Moody’s”) or another nationally recognized statistical rating organization (“NRSRO”), or deemed by the Adviser to be of comparable quality.The Adviser anticipates the Fund’s weighted average duration will be more than three years but less than ten years. Allocation of Portfolio Holdings as of May 31, 2015 (% of Investments) Average Annual Returns as of May 31, 2015 Rockefeller Barclays Core Taxable Aggregate Bond Fund Bond Index 1 Year 1.72% 3.03% Since Inception (12/26/13) 3.20% 4.93% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month-end may be obtained by calling 855-369-6209. Continued 11 Rockefeller Core Taxable Bond Fund Investment Highlights (Continued) (Unaudited) Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made based solely on historical returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following chart illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The graph does not reflect any future performance. The Barclays Aggregate Bond Index is an unmanaged index which is widely regarded as a standard for measuring U.S. investment grade bond market performance.An index is unmanaged and cannot be invested in directly. Growth of $1,000,000 Investment * Inception Date 12 Rockefeller Intermediate Tax Exempt National Bond Fund Investment Highlights (Unaudited) The Fund seeks to achieve its investment objective by investing under normal market conditions at least 80% of its net assets (plus any borrowings for investment purposes) in municipal bonds and other fixed-income securities that generate income exempt from regular federal income tax, including the federal alternative minimum tax (“AMT”).The Fund may invest in all types of municipal bonds, including, but not limited to, general obligation bonds and industrial development bonds.The Fund may also invest in asset-backed and mortgage-backed securities, other investment companies, ETFs and the obligations of other issuers that pay interest that is exempt from regular federal income taxes.While the Fund will invest primarily in tax free securities, it is possible that up to 20% of the Fund’s total assets may be invested in securities that generate income that is not exempt from regular federal income tax, including the federal AMT.The Fund invests primarily in investment grade municipal bonds and other types of fixed-income securities.Investment grade securities are fixed-income securities rated in the top four ratings categories by independent rating organizations such as S&P and Moody’s or another NRSRO, or, if unrated, deemed by the Adviser to be of comparable quality.While the Fund may invest in securities of any duration, the Adviser anticipates the weighted average duration of the Fund’s portfolio will be more than three years but less than ten years. Allocation of Portfolio Holdings as of May 31, 2015 (% of Investments) Average Annual Returns as of May 31, 2015 Rockefeller Intermediate Tax Exempt Barclays 5-Year National Bond Fund Municipal Bond Index 1 Year 0.59% 1.25% Since Inception (12/26/13) 1.99% 2.42% Continued 13 Rockefeller Intermediate Tax Exempt National Bond Fund Investment Highlights (Continued) (Unaudited) Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling855-369-6209. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made based solely on historical returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following chart illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The graph does not reflect any future performance. The Barclay 5-Year Municipal Bond Index is an index of long-term, fixed-rate, investment-grade, tax-exempt bonds representative of the municipal bond market.The index is the 5-Year (4-6) component of the Barclays Municipal Bond Index.An index is unmanaged and cannot be invested in directly. Growth of $1,000,000 Investment * Inception Date 14 Rockefeller Intermediate Tax Exempt New York Bond Fund Investment Highlights (Unaudited) The Fund seeks to achieve its investment objective by investing under normal market conditions at least 80% of its net assets (plus any borrowings for investment purposes) in municipal bonds and other fixed-income securities that generate income exempt from regular federal, New York State and New York City personal income tax, including the federal AMT.The Fund may invest in all types of municipal bonds, including, but not limited to, general obligation bonds, industrial development bonds, and other obligations issued by the State of New York, its subdivisions, authorities, instrumentalities and corporations.The Fund may also invest in asset-backed and mortgage-backed securities, other investment companies, ETFs and the obligations of other issuers that pay interest that is exempt from regular federal and New York State and New York City personal income tax.While the Fund will invest primarily in tax free securities, it is possible that up to 20% of the Fund’s total assets may be invested in securities that generate income that is not exempt from regular federal income tax, New York State and New York City personal income tax, including the federal AMT.The Fund invests primarily in investment grade fixed-income securities rated in the top four ratings categories by independent rating organizations such as S&P and Moody’s or another NRSRO, or deemed by the Adviser to be of comparable quality.While the Fund may invest in securities of any duration, the Adviser anticipates the weighted average duration of the Fund’s portfolio will be more than three years but less than ten years.The Fund is non-diversified. Allocation of Portfolio Holdings as of May 31, 2015 (% of Investments) Average Annual Returns as of May 31, 2015 Rockefeller Intermediate Tax Exempt Barclays 5-Year New York Bond Fund Municipal Bond Index 1 Year 0.96% 1.25% Since Inception (12/26/13) 1.79% 2.42% Continued 15 Rockefeller Intermediate Tax Exempt New York Bond Fund Investment Highlights (Continued) (Unaudited) Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month-end may be obtained by calling 855-369-6209. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made based solely on historical returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following chart illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The graph does not reflect any future performance. The Barclay 5-Year Municipal Bond Index is an index of long-term, fixed-rate, investment-grade, tax-exempt bonds representative of the municipal bond market.The index is the 5-Year (4-6) component of the Barclays Municipal Bond Index.An index is unmanaged and cannot be invested in directly. Growth of $1,000,000 Investment * Inception Date 16 Rockefeller Equity Allocation Fund Schedule of Investments May 31, 2015 (Unaudited) Shares Value Common Stocks – 90.57% Aerospace & Defense – 3.50% DigitalGlobe, Inc. (a) $ Honeywell International, Inc. Safran SA (b) Triumph Group, Inc. Agricultural Products – 0.50% Darling Ingredients, Inc. (a) Airlines – 2.73% Korean Air Lines Co., Ltd. (a)(b) Southwest Airlines Co. United Continental Holdings, Inc. (a) Apparel, Accessories & Luxury Goods – 0.22% Carter’s, Inc. Application Software – 0.90% Epiq Systems, Inc. FactSet Research Systems, Inc. Mentor Graphics Corp. PROS Holdings, Inc. (a) Solera Holdings, Inc. Synchronoss Technologies, Inc. (a) Auto Parts & Equipment – 3.81% Delphi Automotive PLC (b) Gentherm, Inc. (a) Hyundai Mobis Co., Ltd. (b) NGK Spark Plug Co., Ltd. (b) Valeo SA (b) Automobile Manufacturers – 0.57% Hyundai Motor Co. (b) Biotechnology – 2.36% Alexion Pharmaceuticals, Inc. (a) Incyte Corp. (a) Regeneron Pharmaceuticals, Inc. (a) The accompanying notes are an integral part of these financial statements. 17 Rockefeller Equity Allocation Fund Schedule of Investments (Continued) May 31, 2015 (Unaudited) Shares Value Building Products – 1.10% AAON, Inc. $ Cie De Saint-Gobain (b) Simpson Manufacturing Co., Inc. USG Corp. (a) Cable & Satellite – 1.51% Comcast Corp. Construction & Engineering – 0.58% Boskalis Westminster NV (b) Construction Materials – 1.48% HeidelbergCement AG (b) Semen Indonesia Persero Tbk PT (b) Consumer Finance – 2.16% Capital One Financial Corp. First Cash Financial Services, Inc. (a) Data Processing & Outsourced Services – 1.70% Visa, Inc. Diversified Banks – 8.66% Bank Rakyat Indonesia Persero Tbk PT (b) Grupo Financiero Santander Mexico SAB de CV – Class B – ADR ICICI Bank, Ltd. – ADR JPMorgan Chase & Co. Lloyds Banking Group PLC (a)(b) Swedbank AB (b) Wells Fargo & Co. Diversified Metals & Mining – 0.13% Grupo Mexico SAB de CV (b) Southern Copper Corp. Diversified Support Services – 0.24% Healthcare Services Group, Inc. Electric Utilities – 4.10% Korea Electric Power Corp. (b) The accompanying notes are an integral part of these financial statements. 18 Rockefeller Equity Allocation Fund Schedule of Investments (Continued) May 31, 2015 (Unaudited) Shares Value Electric Utilities – 4.10% (Continued) The Kansai Electric Power Co., Inc. (a)(b) $ Electronic Components – 0.14% Littelfuse, Inc. Electronic Manufacturing Services – 1.16% IPG Photonics Corp. (a) TE Connectivity, Ltd. (b) Trimble Navigation, Ltd. (a) Environmental & Facilities Services – 0.23% Stericycle, Inc. (a) General Merchandise Stores – 0.20% Fred’s, Inc. Target Corp. Health Care Equipment – 2.37% Abaxis, Inc. ABIOMED, Inc. (a) Edwards Lifesciences Corp. (a) Greatbatch, Inc. (a) Inogen, Inc. (a) Insulet Corp. (a) Masimo Corp. (a) ResMed, Inc. St. Jude Medical, Inc. Health CareServices – 2.13% Chemed Corp. ExamWorks Group, Inc. (a) Express Scripts Holding Co. (a) Health Care Supplies – 0.16% Merit Medical Systems, Inc. (a) Health Care Technology – 0.25% Omnicell, Inc. (a) Vocera Communications, Inc. (a) The accompanying notes are an integral part of these financial statements. 19 Rockefeller Equity Allocation Fund Schedule of Investments (Continued) May 31, 2015 (Unaudited) Shares Value Hotels, Resorts & Cruise Lines – 1.93% Carnival Corp. (b) $ Royal Caribbean Cruises, Ltd. (b) Hypermarkets & Super Centers – 1.44% Wal-Mart Stores, Inc. Industrial Gases – 0.19% Airgas, Inc. Industrial Machinery – 4.80% Amada Co., Ltd. (b) CLARCOR, Inc. Nabtesco Corp. (b) Pentair PLC (b) SMC Corp. (b) Integrated Oil & Gas – 2.89% Chevron Corp. Exxon Mobil Corp. Royal Dutch Shell PLC – ADR Integrated Telecommunication Services – 2.12% Nippon Telegraph & Telephone Corp. (b) Internet Retail – 1.27% Ctrip.com International, Ltd. – ADR (a) Internet Software & Services – 5.12% Alibaba Group Holding, Ltd. – ADR (a) Baidu, Inc. – ADR (b) Google, Inc. – Class C (a) Intralinks Holdings, Inc. (a) NIC, Inc. Tencent Holdings, Ltd. (b) IT Consulting & Other Services – 0.44% InterXion Holding NV (a)(b) Life & Health Insurance – 2.54% Aflac, Inc. The accompanying notes are an integral part of these financial statements. 20 Rockefeller Equity Allocation Fund Schedule of Investments (Continued) May 31, 2015 (Unaudited) Shares Value Life & Health Insurance – 2.54% (Continued) Prudential PLC (b) $ Oil & Gas Drilling – 0.05% Parker Drilling Co. (a) Oil & Gas Equipment & Services – 0.07% Newpark Resources, Inc. (a) Oil & Gas Exploration & Production – 2.96% Anadarko Petroleum Corp. Apache Corp. Cabot Oil & Gas Corp. Range Resources Corp. Other Diversified Financial Services – 2.06% ING Groep NV (b) Packaged Foods & Meats – 0.18% Nestle SA – ADR Pharmaceuticals – 7.77% Johnson & Johnson Kalbe Farma Tbk PT (b) Mallinckrodt PLC (a)(b) Merck & Co., Inc. Novartis AG – ADR Roche Holdings AG (b) Sanofi – ADR Property & Casualty Insurance – 1.61% PICC Property & Casualty Co., Ltd. (b) Reinsurance – 1.41% Reinsurance Group of America, Inc. Research & Consulting Services – 0.09% Mistras Group, Inc. (a) Restaurants – 1.29% Yum! Brands, Inc. The accompanying notes are an integral part of these financial statements. 21 Rockefeller Equity Allocation Fund Schedule of Investments (Continued) May 31, 2015 (Unaudited) Shares Value Semiconductors – 1.06% Marvell Technology Group, Ltd. (b) $ Microsemi Corp. (a) Specialty Chemicals – 0.73% Johnson Matthey PLC (b) Steel – 0.08% Carpenter Technology Corp. Systems Software – 3.78% Microsoft Corp. Oracle Corp. Technology Hardware, Storage & Peripherals – 0.21% Lenovo Group, Ltd. (b) Stratasys, Ltd. (a)(b) Wireless Telecommunication Services – 1.59% China Mobile, Ltd. – ADR Total Common Stocks (Cost $43,577,268) Mutual Funds – 6.23% Nuveen Preferred Securities Fund Tortoise MLP & Pipeline Fund Total Mutual Funds (Cost $3,085,213) Preferred Stocks – 1.23% Automobile Manufacturers – 1.07% Hyundai Motor Co. (b) Property & Casualty Insurance – 0.16% Samsung Fire & Marine Insurance Co., Ltd. (b) Total Preferred Stocks (Cost $75,350) Real Estate Investment Trusts – 0.18% Specialized REIT’s – 0.18% Iron Mountain, Inc. Total Real Estate Investment Trusts (Cost $98,269) The accompanying notes are an integral part of these financial statements. 22 Rockefeller Equity Allocation Fund Schedule of Investments (Continued) May 31, 2015 (Unaudited) Shares Value Money Market Funds – 2.24% Fidelity Institutional Money Market Fund – Government Portfolio, 0.010% (c) $ Total Money Market Funds (Cost $1,106,359) Total Investments (Cost $47,942,459) – 100.45% Liabilities in Excess of Other Assets – (0.45)% ) Total Net Assets – 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. (c) Variable rate security; the rate shown represents the rate at May 31, 2015. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 23 Rockefeller Core Taxable Bond Fund Schedule of Investments May 31, 2015 (Unaudited) Principal Amount Value Corporate Bonds – 35.67% Air Freight & Logistics – 2.33% FedEx Corp. 5.100%, 01/15/2044 $ $ Diversified Banks – 15.23% Associates Corporation of North America 6.950%, 11/01/2018 Bank of America NA 5.300%, 03/15/2017 BB&T Corp. 1.600%, 08/15/2017 JPMorgan Chase Bank NA 6.000%, 10/01/2017 Wachovia Corp. 5.750%, 02/01/2018 Integrated Telecommunication Services – 1.86% Verizon Communications, Inc. 6.550%, 09/15/2043 Investment Banking & Brokerage – 5.67% Morgan Stanley 6.375%, 07/24/2042 The Goldman Sachs Group, Inc. 5.950%, 01/18/2018 Life Sciences Tools & Services – 2.84% Thermo Fisher Scientific, Inc. 2.250%, 08/15/2016 Line-Haul Railroads – 3.00% Burlington Northern Santa Fe LLC 7.950%, 08/15/2030 Regional Banks – 2.87% Fifth Third Bancorp 3.625%, 01/25/2016 Restaurants – 1.87% Yum Brands, Inc. 6.250%, 03/15/2018 Total Corporate Bonds (Cost $27,411,585) The accompanying notes are an integral part of these financial statements. 24 Rockefeller Core Taxable Bond Fund Schedule of Investments May 31, 2015 (Unaudited) Shares Value Exchange Traded Funds – 18.72% Vanguard Mortgage-Backed Securities ETF $ Total Exchange Traded Funds (Cost $14,325,815) Principal Amount Municipal Bonds – 21.44% California – 5.28% Contra Costa Community College District 6.504%, 08/01/2034 $ Sacramento County Sanitation Districts Financing Authority 1.406%, 12/01/2017 San Diego County Regional Airport Authority 6.628%, 07/01/2040 Colorado – 0.65% Colorado Housing & Finance Authority 0.720%, 11/01/2016 Maryland – 0.66% Maryland Community Development Administration 1.125%, 09/01/2016 Massachusetts – 1.07% Massachusetts Health & Educational Facilities Authority 5.260%, 10/01/2018 Nevada – 2.93% Country of Clark NV 6.750%, 07/01/2029 Las Vegas Valley Water District 5.650%, 03/01/2035 New York – 7.79% County of Westchester, NY 5.000%, 06/01/2024 Metropolitan Transportation Authority 3.118%, 07/01/2025 New York City Transitional Finance Authority Future Tax Secured Revenue 4.587%, 08/01/2022 5.210%, 08/01/2017 The accompanying notes are an integral part of these financial statements. 25 Rockefeller Core Taxable Bond Fund Schedule of Investments May 31, 2015 (Unaudited) Principal Amount Value New York – 7.79% (Continued) New York State Housing Finance Agency 5.167%, 09/15/2016 $ $ New York State Urban Development Corp. 1.000%, 03/15/2017 Port Authority of New York & New Jersey 5.859%, 12/01/2024 Oregon – 1.31% Oregon State Lottery 1.890%, 04/01/2020 Texas – 0.36% City of Houston TX Combined Utility System Revenue 3.228%, 05/15/2022 Utah – 1.39% State of Utah 3.289%, 07/01/2020 Total Municipal Bonds (Cost $16,411,677) U.S. Government Agency Issue – 7.20% Federal Home Loan Banks 0.750%, 12/30/2016 5.000%, 11/17/2017 Federal National Mortgage Association 6.000%, 04/18/2036 Total U.S. Government Agency Issue (Cost $5,491,508) U.S. Government Note/Bond – 14.34% United States Treasury Notes/Bond 0.875%, 04/30/2017 0.875%, 05/15/2017 3.125%, 08/15/2044 Total U.S. Government Note/Bond (Cost $10,863,207) Certificates of Deposit – 1.74% GE Capital Bank, 1.350% Total Certificates of Deposit (Cost $1,324,011) The accompanying notes are an integral part of these financial statements. 26 Rockefeller Core Taxable Bond Fund Schedule of Investments May 31, 2015 (Unaudited) Shares Value Money Market Funds – 0.29% Fidelity Institutional Money Market Fund – Government Portfolio, 0.010% (a) $ Total Money Market Funds (Cost $221,054) Total Investments (Cost $76,048,857) – 99.40% Other Assets in Excess of Liabilities – 0.60% Total Net Assets – 100.00% $ Percentages are stated as a percent of net assets. (a) Variable rate security; the rate shown represents the rate at May 31, 2015. The accompanying notes are an integral part of these financial statements. 27 Rockefeller Intermediate Tax Exempt National Bond Fund Schedule of Investments May 31, 2015 (Unaudited) Principal Amount Value Municipal Bonds – 96.62% Alaska – 1.40% Alaska Housing Finance Corp. 5.250%, 12/01/2021 $ $ State of Alaska 5.000%, 04/01/2024 Arizona – 2.06% City of Phoenix, AZ 5.000%, 07/01/2019 University of Arizona 3.000%, 08/01/2016 California – 2.86% San Francisco Bay Area Rapid Transit District 5.000%, 08/01/2026 University of California 5.000%, 05/15/2026 Colorado – 1.16% City & County of Denver, CO Airport System Revenue 5.000%, 11/15/2017 Connecticut – 4.38% Connecticut Housing Finance Authority 0.700%, 11/15/2017 State of Connecticut 4.750%, 12/15/2024 5.000%, 11/01/2023 University of Connecticut 5.000%, 02/15/2024 District of Columbia – 0.66% District of Columbia 5.000%, 12/01/2023 Florida – 1.02% Hillsborough County School Board 5.000%, 07/01/2024 State of Florida 4.750%, 06/01/2026 5.000%, 06/01/2016 The accompanying notes are an integral part of these financial statements. 28 Rockefeller Intermediate Tax Exempt National Bond Fund Schedule of Investments (Continued) May 31, 2015 (Unaudited) Principal Amount Value Florida – 1.02% (Continued) State of Florida Lottery Revenue 5.000%, 07/01/2025 $ $ Kentucky – 0.32% Kentucky Turnpike Authority 5.000%, 07/01/2015 Louisville & Jefferson County Metropolitan Sewer District 5.000%, 05/15/2016 Louisiana – 3.23% State of Louisiana 5.000%, 12/01/2016 5.000%, 08/01/2022 Maryland – 0.75% County of Prince George’s 4.000%, 09/15/2016 Massachusetts – 4.77% City of Boston, MA 4.000%, 03/01/2028 Commonwealth of Massachusetts 5.500%, 12/01/2022 Massachusetts Water Resources Authority 5.000%, 08/01/2015 The Massachusetts Clean Water Trust 5.000%, 02/01/2016 Minnesota – 0.75% State of Minnesota 5.000%, 06/01/2017 Nevada – 7.65% City of Las Vegas, NV 5.000%, 05/01/2023 County of Clark, NV 5.000%, 06/01/2027 Las Vegas Valley Water District 5.000%, 06/01/2030 State of Nevada 5.000%, 12/01/2026 The accompanying notes are an integral part of these financial statements. 29 Rockefeller Intermediate Tax Exempt National Bond Fund Schedule of Investments (Continued) May 31, 2015 (Unaudited) Principal Amount Value New Jersey – 2.73% New Jersey Educational Facilities Authority 5.000%, 07/01/2015 $ $ New Jersey Transportation Trust Fund Authority 5.000%, 06/15/2015 New York – 19.43% City of New York, NY 5.000%, 04/01/2017 5.125%, 12/01/2026 5.250%, 09/01/2016 Housing Development Corp. 0.950%, 11/01/2017 Metropolitan Transportation Authority 5.000%, 11/15/2024 5.000%, 11/01/2016 New York City Transitional Finance Authority Future Tax Secured Revenue 4.000%, 11/01/2017 5.000%, 11/01/2016 5.000%, 02/01/2029 New York City Water & Sewer System 5.000%, 06/15/2019 New York Local Government Assistance Corp. 5.000%, 04/01/2017 New York State Housing Finance Agency 0.650%, 11/01/2016 New York State Thruway Authority 5.000%, 03/15/2016 5.000%, 03/15/2020 New York State Thruway Authority Highway & Bridge Trust Fund 4.000%, 04/01/2016 New York State Urban Development Corp. 5.000%, 12/15/2023 Port Authority of New York & New Jersey 5.000%, 09/01/2028 5.000%, 12/01/2017 5.000%, 07/15/2021 Somers Central School District 4.000%, 09/15/2017 4.000%, 09/15/2016 Tobacco Settlement Financing Corp. 5.000%, 06/01/2022 The accompanying notes are an integral part of these financial statements. 30 Rockefeller Intermediate Tax Exempt National Bond Fund Schedule of Investments (Continued) May 31, 2015 (Unaudited) Principal Amount Value North Carolina – 1.49% City of Charlotte, NC Airport Revenue 5.000%, 07/01/2025 $ $ City of Winston-Salem NC Water & Sewer System Revenue 4.000%, 06/01/2016 Ohio – 2.78% Ohio Higher Educational Facility Commission 5.000%, 01/01/2026 5.250%, 01/01/2029 Oregon – 1.92% City of Portland, OR Sewer System Revenue 5.000%, 08/01/2018 State of Oregon 5.000%, 05/01/2017 Pennsylvania – 4.94% Allegheny County Hospital Development Authority 5.000%, 10/15/2022 Commonwealth of Pennsylvania 5.000%, 04/01/2017 5.000%, 11/01/2020 Monroeville Finance Authority 5.000%, 02/15/2019 Pennsylvania Economic Development Financing Authority 5.000%, 07/01/2022 Pennsylvania Housing Finance Agency 4.375%, 10/01/2022 Upper St. Clair Township School District 4.000%, 07/15/2017 Texas – 20.44% Alamo Community College District 4.500%, 08/15/2024 City of Garland, TX 5.000%, 02/15/2028 City Public Service Board of San Antonio, TX 5.250%, 02/01/2024 County of Harris, TX 4.250%, 08/15/2016 County of Lubbock, TX 4.500%, 02/15/2023 The accompanying notes are an integral part of these financial statements. 31 Rockefeller Intermediate Tax Exempt National Bond Fund Schedule of Investments (Continued) May 31, 2015 (Unaudited) Principal Amount Value Texas – 20.44% (Continued) Dallas Area Rapid Transit 5.000%, 12/01/2022 $ $ 5.000%, 12/01/2024 Dallas/Fort Worth International Airport 5.000%, 11/01/2026 La Joya Independent School District 5.000%, 02/15/2029 North East Independent School District 5.000%, 08/01/2026 5.000%, 08/01/2018 North Texas Municipal Water District 5.000%, 09/01/2024 State of Texas 4.000%, 08/01/2016 Texas State University System 5.000%, 03/15/2021 Texas Transportation Commission State Highway Fund 5.000%, 04/01/2019 Wylie Independent School District 0.000%, 08/15/2016 Virginia – 5.36% Virginia College Building Authority 4.500%, 09/01/2026 Virginia Housing Development Authority 1.600%, 07/01/2017 2.750%, 03/01/2017 Virginia Public School Authority 5.000%, 08/01/2028 5.000%, 04/15/2017 Washington – 6.04% City of Seattle, WA Municipal Light & Power Revenue 5.000%, 02/01/2022 City of Seattle, WA Water System Revenue 5.000%, 02/01/2021 County of King, WA Sewer Revenue 5.000%, 01/01/2023 State of Washington 4.500%, 01/01/2030 5.000%, 07/01/2017 The accompanying notes are an integral part of these financial statements. 32 Rockefeller Intermediate Tax Exempt National Bond Fund Schedule of Investments (Continued) May 31, 2015 (Unaudited) Principal Amount Value Washington – 6.04% (Continued) Washington State Housing Finance Commission 0.250%, 06/01/2015 $ $ Wisconsin – 0.48% City of Milwaukee, WI 5.000%, 05/01/2026 Total Municipal Bonds (Cost $67,542,480) Shares Money Market Funds – 1.66% Fidelity Institutional Money Market Funds – Tax-Exempt Portfolio, 0.010% (a) Total Money Market Funds (Cost $1,158,157) Total Investments (Cost $68,700,637) – 98.28% Other Assets in Excess of Liabilities – 1.72% Total Net Assets – 100.00% $ Percentages are stated as a percent of net assets. (a) Variable rate security; the rate shown represents the rate at May 31, 2015. The accompanying notes are an integral part of these financial statements. 33 Rockefeller Intermediate Tax Exempt New York Bond Fund Schedule of Investments May 31, 2015 (Unaudited) Principal Amount Value Municipal Bonds – 98.75% Massachusetts – 2.88% Massachusetts Health & Education Facilities Authority 5.000%, 07/01/2020 $ $ Minnesota – 1.00% Minneapolis – St Paul Metropolitan Airports Commission 5.000%, 01/01/2026 New York – 85.41% Battery Park City Authority 5.000%, 11/01/2017 5.000%, 11/01/2016 Briarcliff Manor Union Free School District 5.000%, 11/15/2017 City of New York, NY 5.000%, 08/01/2022 County of Erie, NY 5.000%, 09/15/2022 County of Orange, NY 2.000%, 08/15/2016 County of Westchester, NY 3.000%, 06/01/2016 4.000%, 07/01/2022 4.000%, 07/01/2022 Erie County Fiscal Stability Authority 5.000%, 12/01/2024 5.000%, 07/01/2017 5.000%, 05/15/2021 Housing Development Corp. 0.950%, 11/01/2017 1.150%, 11/01/2017 1.200%, 11/01/2017 Mattituck-Cutchogue Union Free School District 2.000%, 06/15/2016 Metropolitan Transportation Authority 5.000%, 11/15/2028 5.000%, 11/15/2025 5.000%, 11/01/2016 5.000%, 11/15/2026 Nassau County Interim Finance Authority 4.000%, 11/15/2016 The accompanying notes are an integral part of these financial statements. 34 Rockefeller Intermediate Tax Exempt New York Bond Fund Schedule of Investments (Continued) May 31, 2015 (Unaudited) Principal Amount Value New York – 85.41% (Continued) New York City Transitional Finance Authority Building Aid Revenue 5.000%, 01/15/2023 $ $ 5.000%, 07/15/2024 New York City Transitional Finance Authority Future Tax Secured Revenue 5.000%, 08/01/2021 4.000%, 08/01/2017 New York City Trust of Cultural Resources 4.000%, 08/01/2017 5.000%, 04/01/2026 New York Local Government Assistance Corp. 5.000%, 04/01/2017 5.000%, 04/01/2017 5.000%, 04/01/2019 New York State Dormitory Authority 4.000%, 07/01/2017 5.000%, 08/15/2024 5.000%, 10/01/2022 5.000%, 07/01/2020 5.000%, 07/01/2016 5.000%, 07/01/2021 5.750%, 07/01/2016 New York State Environmental Facilities Corp. 4.000%, 08/15/2015 5.000%, 06/15/2021 5.000%, 12/15/2021 New York State Housing Finance Agency 0.650%, 11/01/2016 New York State Thruway Authority 5.000%, 04/01/2016 5.000%, 04/01/2017 5.000%, 01/01/2024 5.000%, 04/01/2018 New York State Urban Development Corp. 5.000%, 12/15/2022 5.000%, 12/15/2018 Ossining Union Free School District 2.250%, 09/01/2017 Port Authority of New York & New Jersey 5.000%, 12/01/2017 5.000%, 07/15/2023 5.000%, 11/15/2026 The accompanying notes are an integral part of these financial statements. 35 Rockefeller Intermediate Tax Exempt New York Bond Fund Schedule of Investments (Continued) May 31, 2015 (Unaudited) Principal Amount Value New York – 85.41% (Continued) Sales Tax Asset Receivable Corp. 5.000%, 10/15/2028 $ $ State of New York 5.000%, 03/15/2018 Suffolk County Water Authority 5.000%, 06/01/2023 The New York Power Authority 5.000%, 11/15/2017 5.000%, 11/15/2018 Tobacco Settlement Financing Corp. 5.000%, 06/01/2022 Town of Huntington, NY 2.125%, 12/01/2016 4.000%, 11/15/2017 Town of North Hempstead NY 4.000%, 02/01/2024 4.000%, 02/01/2017 Town of Southampton NY 3.000%, 03/15/2018 Triborough Bridge & Tunnel Authority 5.000%, 11/15/2016 Utility Debt Securitization Authority 5.000%, 12/15/2018 Village of Bronxville, NY 4.000%, 06/01/2017 Ohio – 3.02% Ohio Higher Educational Facility Commission 5.000%, 01/01/2026 State of Ohio 5.000%, 01/01/2017 5.000%, 01/01/2022 Pennsylvania – 0.63% Monroeville Finance Authority 5.000%, 02/15/2019 Texas – 5.12% Cypress-Fairbanks Independent School District 5.000%, 02/15/2027 The accompanying notes are an integral part of these financial statements. 36 Rockefeller Intermediate Tax Exempt New York Bond Fund Schedule of Investments (Continued) May 31, 2015 (Unaudited) Principal Amount Value Texas – 5.12% (Continued) Dallas/Fort Worth International Airport 5.000%, 11/01/2026 $ $ Houston Independent School District 5.000%, 02/15/2024 Washington – 0.69% County of King, WA Sewer Revenue 5.000%, 01/01/2023 Total Municipal Bonds (Cost $39,137,848) Shares Money Market Funds – 0.58% Fidelity Institutional Money Market Funds – Tax-Exempt Portfolio, 0.010% (a) Total Money Market Funds (Cost $232,249) Total Investments (Cost $39,370,097) – 99.33% Other Assets in Excess of Liabilities – 0.67% Total Net Assets – 100.00% $ Percentages are stated as a percent of net assets. (a) Variable rate security; the rate shown represents the rate at May 31, 2015. The accompanying notes are an integral part of these financial statements. 37 Rockefeller Funds Statements of Assets and Liabilities Assets Investments, at value (cost $47,942,459, $76,048,857, $68,700,637, and $39,370,097, respectively) Currency receivable Dividends and interest receivable Receivable from investments sold Receivable from Fund shares sold Other assets Total Assets Liabilities Payable for investments purchased Payable by custody Payable to the Adviser Payable to affiliates Payable for Fund shares redeemed Accrued expenses and other liabilities Total Liabilities Net Assets Net Assets Consist Of: Paid-in capital Accumulated net investment income Accumulated net realized gain Net unrealized appreciation (depreciation) on: Investments Foreign currency Net Assets Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share The accompanying notes are an integral part of these financial statements. 38 May 31, 2015 (Unaudited) Rockefeller Rockefeller Rockefeller Equity Rockefeller Intermediate Intermediate Allocation Core Taxable Tax Exempt Tax Exempt Fund Bond Fund National Bond Fund New York Bond Fund $ — $ ) ) ) — — — $ The accompanying notes are an integral part of these financial statements. 39 Rockefeller Funds Statements of Operations Investment Income Dividend income Interest income Total Investment Income Expenses Management fees Administration and accounting fees Custody fees Audit and tax fees Transfer agent fees and expenses Federal and state registration fees Legal fees Chief Compliance Officer fees Trustees’ fees Reports to shareholders Other expenses Total expense before recoupment or waivers Expense recoupment (waiver) by Adviser (Note 4) Net expenses Net Investment Income Realized and Unrealized Gain on Investments Net realized gain from investments Change in net unrealized appreciation (depreciation) on: Investment Foreign currency Net Realized and Unrealized Gain on Investments Net Increase in Net Assets from Operations The accompanying notes are an integral part of these financial statements. 40 May 31, 2015 (Unaudited) Rockefeller Rockefeller Rockefeller Equity Rockefeller Intermediate Intermediate Allocation Core Taxable Tax Exempt Tax Exempt Fund Bond Fund National Bond Fund New York Bond Fund $ $ $
